Title: From Benjamin Franklin to Adamoli, 29 January 1780 [i.e., 1779]
From: Franklin, Benjamin
To: Adamoli, ——


Sir,
Passy, Jan. 29. 1780. [i.e., 1779]
I received the Letter you did me the honour of writing to me the 22. Instant, with a Copy of the Vessels in which I find myself mention’d but too advantageously.— Please to accept my thankful Acknowledgements.—
I do not perfectly comprehend your Plan of finding the different Relations of Weights, Measures, &c. by means of Compass. But I believe the English Society of Emulation makes no Distinction of Nations in the Premiums they offer. I should however think that as there is a Society of the same kind existing in France, it might be well to propose it first to them. But of this you can best judge. The English society have lately offered a Reward for the Discovery of a fixed universal measure. I enclose a Copy of the Papers; and have the honour to be with great Regard, sir, &c.
M. Adamoli, Rue des Vieux Augustins, hôtel de Chartres
